DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 02/10/2021. Claim 20 has been canceled and claim 21 has been newly added. Therefore, claims 1-19 and 21 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-10 and 21 are drawn to a method, which is within the four statutory categories (i.e. process).   Claims 11-19 are drawn to a system, which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claims 1, 11 and 21 have been amended to recite “identifying the coded clinical data referenced in the clinical evaluation process; generating the decision tree; determining a selected decision tree based on the patient data; evaluating the received patient data against the selected decision tree to determine evaluation results by traversing the selected decision tree and applying the received patient data when 
Claims 1 and 11 also are amended to recite “converting the model of the clinical evaluation process into logical expressions of a decision tree by traversing and parsing the model of the clinical evaluation process, wherein the logical expressions comprise decision rules at paths or nodes, conditional expressions, outcomes for positive or negative evaluation, data requirements for path traversal, or auxiliary data;… wherein converting the model into logical expressions of the decision tree comprises (1) retrieving value sets from a clinical terminology database based on the coded clinical data referenced in the clinical evaluation process, and (2) populating the value sets with the referenced coded clinical data”, and these limitations also correspond to a mental process. Claim 9 has been amended to recite “converting the patient data into a different format for evaluation”, which also correspond to a mental process. For instance, a user can convert the model of the clinical evaluation process into logical expressions (decision rules at paths or nodes, conditional expressions, outcomes for positive or negative evaluation, data requirements for path traversal, or auxiliary data) in mind or using pen and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Dependent claims also recite mental processes, such as, claims 5 and 15 recite “determining the selected decision tree based on the patient needs and personal preferences”, claims 6 and 16 recites “determining missing information of the patient, reevaluating the patient to determine the evaluation results using the missing information when the missing information is available”. 
Claims 3 and 13 have been amended now to recite “identifying a plurality of decision trees from the decision tree database responsive to each of the plurality of the decision trees being associated with a clinical treatment identifier that matches the second clinical treatment identifier of the request,…and determining whether the patient data satisfies a start condition of each of the plurality of decision trees” These limitations also are directed to a mental process, which a user can make these determinations. 
Therefore, the claims are directed to an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “an electronic client device”, a device associated with a domain expert”, a decision tree database”, “a server”, “by the server, converting the model, dynamically identifying the coded clinical data, generating the decision tree, determining a selected decision tree, evaluating the patient against the selected decision tree”. The server in these steps is recited at a high-level generality (i.e., as a generic server performing a generic computer function of converting the model, dynamically identifying the coded clinical data, generating the decision tree, determining a selected decision tree, evaluating the patient against the selected decision tree) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claims also recite other additional limitations beyond abstract idea including functions such as receiving/storing/transmitting/updating/requesting data by the server are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a 
Therefore, Claims 1-19 and 21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US Patent Application Publication No. US 2012/0290310 A1) in view of Aliferis et al. (hereinafter Aliferis) (US Patent No. US 9858533 B2).

Claim 1 has been amended now to recite a method comprising: 
receiving, by a server, a model of a clinical evaluation process from a domain expert through at least one of a first interactive user interface or an application programming interface displayed on a device (Watson teaches “A dynamic decision forest may be implemented in a number of different embodiments, which could make use of different hardware (e.g., local servers, web servers, desktop computers, laptops, tablet devices, smart phones, etc.) and/or different software, such as different programming languages, interface styles and/or network protocols. FIG. 2 depicts one embodiment of a system capable of gathering clinical information using a dynamic decision forest and generating natural language descriptions of gathered clinical information. In the illustrated embodiment, one or more client devices 201-204 access a clinical data acquisition server 211 through a network 210. Exemplary client devices include a touch-sensitive tablet computing device 201, a laptop 202, a desktop computer 203, or a smartphone 204. Other client devices may also be used. A client module 212 may be provided for use on a mobile client. In some embodiments, a client module 212 may comprise an application stored and executed locally on the mobile client. In other embodiments, the mobile client accesses the clinical data acquisition server without needing to install any new software, for example by using a web-based interface. Alternatively or additionally, a client module 212 may comprise software such as a script-based programming language, provided by the clinical data acquisition server” in par. 21), 
wherein the clinical evaluation process refers to one or more coded clinical data; 
dynamically identifying, by the server, the coded clinical data referenced in the clinical evaluation process; 
receiving, by the server, the referenced coded clinical data from one or more clinical terminology databases, wherein the clinical terminology databases comprise clinical codes corresponding to various diseases and medical conditions (Watson teaches “a relational database may be used and nodes may correspond to entries in that database. In another embodiment, a linked list of data structures may be used. In still another embodiment, an array of flag bits may be used and a node may be represented by a single element of the array. The term node serves to express a basic concept which may appear in a dynamic decision forest present in certain embodiments” in par. 20), 
generating and storing, by the server, the decision tree into a decision tree database (Watson; col. 13), 
wherein the decision tree is corresponding to a clinical treatment identifier associated with the clinical evaluation process (Watson; col. 14); 
receiving, by the server, a request from an electronic client device of a client, wherein the request comprises patient data associated with a patient (Watson; col. 14); 
determining, by the server, a selected decision tree based on the received patient data, wherein a start condition corresponding to the selected decision tree is satisfied by the patient data (Watson; col. 17); 
evaluating, by a stateless decision engine of the server, the received patient data against the selected decision tree to determine evaluation results by traversing the selected decision tree and applying the received patient data when executing the logical expressions of the selected decision tree (Watson; col. 17-19); and 
transmitting, by the server, the evaluation results to the client through at least one of the application programming interface or a second interactive user interface to display the evaluation results on the electronic client device, wherein the evaluation results are converted to a format suitable for the electronic client device (Watson; col. 22).

Watson fails to expressly teach “converting, by the server, the model of the clinical evaluation process into logical expressions of a decision tree by traversing and parsing the model of the clinical evaluation process, wherein the logical expressions comprise decision rules at paths or nodes, conditional expressions, outcomes for positive or negative evaluation, data requirements for path , or auxiliary data; wherein converting the model into logical expressions of the decision tree comprises (1) retrieving value sets from a clinical terminology database based on the coded clinical data referenced in the clinical evaluation process, and (2) populating the value sets with the referenced coded clinical data”. 
However, this feature is well known in the art, as evidenced by Aliferis.
In particular, Aliferis discloses “the decision tree models can be combined to provide an explanation of model M1. One example method is converting the decision trees to a Boolean expression Each decision tree leaf represents a path from the root that maps to a distinct Boolean expression. For binary trees, the juncture at a tree node represents the presence or absence of a variable. For continuous values, the node represents whether a value is greater than or less than a threshold value.” in col. 6, line 64 to col. 7, line 4.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Aliferis with the motivation of “to obtain model form that can be implemented and deployed more easily or efficiently in practice” (Aliferis; abstract).

As per claim 2 Watson discloses the method of claim 1, further comprising: receiving, by the server, statistic data of feedback from a group of clients associated with the evaluation results; and updating, by the server, the decision tree to reflect the feedback associated with the evaluation results (Watson; col. 15).

Claim 3 has been amended now to recite the method of claim 1, wherein the clinical treatment identifier is a first clinical treatment identifier, and wherein receiving the request further comprises receiving a second clinical treatment identifier, further comprising: 
identifying, by the server, a plurality of decision trees from the decision tree database responsive to each of the plurality of decision trees being associated with a clinical treatment identifier that matches the second clinical treatment identifier of the request, 
wherein determining the selected decision tree comprises determining whether the patient data satisfies a start condition of each of the plurality of decision trees-3-.

Watson teaches “A dynamic decision forest may be used to guide clinical or other decision queries such that multiple decision trees are followed in sequence and jumps occur between decision trees based on previously received query responses and the system's determination of what useful data has not been gathered.” in abstract, but fails to expressly teach “identifying… a clinical treatment identifier that matches the second clinical treatment identifier of the request”. However, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

As per claim 4 Watson discloses the method of claim 1, wherein the request from the client comprises patient needs, wherein the patient needs comprise personal preferences on treatment (Watson; col. 14).

Claim 5 has been amended to recite the method of claim 4, further comprising: determining, by the server, the selected decision tree based on the patient needs and personal preferences (Watson; abstract, col. 14).

As per claim 6 Watson discloses the method of claim 1, further comprising: automatically determining, by the server, missing information of the patient; requesting, by the server, the missing information of the patient through at least one of the application programming interface and a user interface specifying the missing information; and reevaluating, by the server, the patient to determine the evaluation results using the missing information when the missing information is available (Watson teaches “the system's determination of what useful data has not been gathered” in abstract, col. 14).

Claim 7 has been amended now to recite the method of claim 1, wherein the model comprises at least one event, gateway, sub-process, task flow, sequence flow, a set of nodes, a set of conditions, or a set of outcomes when the conditions are met (Watson; col. 14, 17).

As per claim 8 Watson discloses the method of claim 1, wherein the server includes one or more logic evaluation components to extend conditional expression evaluation (Watson; col. 29).

Claim 9 has been amended now to recite the method of claim 1, further comprising: converting, by the server, the patient data into a different format for evaluation (Watson; col. 23, 29-30).

As per claim 10 Watson discloses the method of claim 1, wherein the patient data comprise clinical test results, previous diagnosis, DNA sequences, and family history (Watson; col. 14).

As per claims 11-19, they are system claims which repeat the same limitations of claims 1-10, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Watson disclose the underlying process steps that constitute the methods of claims 1-10, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 11-20 are rejected for the same reasons given above for claims 1-10.

Newly added claim 21 recites a method comprising: 
receiving, by a server, a model of a clinical evaluation process from a domain expert through at least one of a first interactive user interface or an application programming interface displayed on a device associated with the domain expert, wherein the clinical evaluation process refers to one or more coded clinical data (Watson teaches “A dynamic decision forest may be implemented in a number of different embodiments, which could make use of different hardware (e.g., local servers, web servers, desktop computers, laptops, tablet devices, smart phones, etc.) and/or different software, such as different programming languages, interface styles and/or network protocols. FIG. 2 depicts one embodiment of a system capable of gathering clinical information using a dynamic decision forest and generating natural language descriptions of gathered clinical information. In the illustrated embodiment, one or more client devices 201-204 access a clinical data acquisition server 211 through a network 210. Exemplary client devices include a touch-sensitive tablet computing device 201, a laptop 202, a desktop computer 203, or a smartphone 204. Other client devices may also be used. A client module 212 may be provided for use on a mobile client. In some embodiments, a client module 212 may comprise an application stored and executed locally on the mobile client. In other embodiments, the mobile client accesses the clinical data acquisition server without needing to install any new software, for example by using a web-based interface. Alternatively or additionally, a client module 212 may comprise software such as a script-based programming language, provided by the clinical data acquisition server” in par. 21); 
dynamically identifying, by the server, the coded clinical data referenced in the clinical evaluation process (Watson teaches “a relational database may be used and nodes may correspond to entries in that database. In another embodiment, a linked list of data structures may be used. In still another embodiment, an array of flag bits may be used and a node may be represented by a single element of the array. The term node serves to express a basic concept which may appear in a dynamic decision forest present in certain embodiments” in par. 20);
 receiving, by the server, the referenced coded clinical data from one or more clinical terminology databases, wherein the clinical terminology databases comprise clinical codes corresponding to various diseases and medical conditions (Watson; par. 20); and 
generating and storing, by the server, the decision tree into a decision tree database (Watson; col. 13).

Watson fails to expressly teach “converting, by the server, the model of the clinical evaluation process into logical expressions of a decision tree by traversing and parsing the model of the clinical evaluation process, wherein the logical expressions comprise decision rules at paths or nodes, conditional expressions, outcomes for positive or negative evaluation, data requirements for path traversal, or auxiliary data, wherein converting the model into logical expressions of the decision tree comprises (1) retrieving value sets from a clinical terminology database based on the coded clinical data referenced in the clinical evaluation process, and (2) populating the value sets with the referenced coded clinical data”. 
However, this feature is well known in the art, as evidenced by Aliferis.
Aliferis discloses “the decision tree models can be combined to provide an explanation of model M1. One example method is converting the decision trees to a Boolean expression Each decision tree leaf represents a path from the root that maps to a distinct Boolean expression. For binary trees, the juncture at a tree node represents the presence or absence of a variable. For continuous values, the node represents whether a value is greater than or less than a threshold value.” in col. 6, line 64 to col. 7, line 4.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Aliferis with the motivation of “to obtain model form that can be implemented and deployed more easily or efficiently in practice” (Aliferis; abstract).

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Arguments about 35 USC 101 rejection:
Applicant argues that “converting a model generated via a graphical user interface into a computer-executable decision tree” is not an abstract idea. In response, Examiner respectfully submits that this feature is part of the additional elements and not part of the abstract idea. The step of “evaluating patient data against the decision tree to obtain evaluation results” is a process that a user can do mentally or using pen and paper. Applicant argues that the current claims are similar to the claims provided in the example 39 of the Guidance. In response, Examiner submits that example 39 recite no mental process, since the steps are not practically performed in the human mind. However, the current claims recite “identifying the coded clinical data, evaluating patient data, determining a selected decision tree based on the received patient data, evaluating the received patient data against received patient data when executing the logical expressions of the selected decision tree”, which all are directed to a mental process.
Applicant argues that “converting a model generated via a graphical user interface into a computer-executable decision tree” is not a mathematical concept, since not an abstract idea. In response, Examiner submits that an updated rejection has been provided above in response to the amendment made to the claims. Accordingly, the limitations of “converting the model of the clinical evaluation process into logical expressions of a decision tree by traversing and parsing the model of the clinical evaluation process, wherein the logical expressions comprise decision rules at paths or nodes, conditional expressions, outcomes for positive or negative evaluation, data requirements for path traversal, or auxiliary data;… wherein converting the model into logical expressions of the decision tree comprises (1) retrieving value sets from a clinical terminology database based on the coded clinical data referenced in the clinical evaluation process, and (2) populating the value sets with the referenced coded clinical data” correspond to a mental process, since a user can make the conversion step in mind or using pen and paper. 
	Applicant argues that the claims recite a practical application of the alleged abstract idea because the claims are actively tethered to computer-specific protocols integral to the inventive concept and claims recite an improvement upon an existing technology. Applicant argues that the current claims are similar to the McRo claims, that they recite a specific way of converting data received at a GUI into a computer-readable decision tree format and then evaluating patient data against the decision tree by using specific functions in a specific sequence, thus transforming the claim from one claiming only a result to claiming a way of achieving it. In response, Examiner submits that the current limitations of “converting data received at a GUI into a computer-readable decision tree format and then evaluating patient data against the decision tree” do not improve the computer functionality, instead invoke 
	Applicant argues that the current claims do not recite only generic computer components and the previous rejection does not provide any explanation. In response, Examiner submits that the rejection includes: The server in these steps is recited at a high-level generality (i.e., as a generic server performing a generic computer function of converting the model, dynamically identifying the coded clinical data, generating the decision tree, determining a selected decision tree, evaluating the patient against the selected decision tree) such that it amounts no more than mere instructions to apply the exception using a generic computer component. And the current specification recites: “The analytic server 110a may be any computing device comprising a processor and other computing hardware and software components, configured to process the requests received from the electronic client device 120.” in par. 25. 
Therefore, arguments about 35 USC 101 rejection are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.


Arguments about 35 USC 102 rejection:
Applicant’s arguments with respect to 35 USC 102 rejection of claims 1-19 and 21 has been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626